DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method, in the reply filed on 05/22/2022 is acknowledged.
Claims 12-32 and 34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.
Response to Amendment
The amendment filed 05/25/2022 has been entered. Claims 1-11 and 35 are directed to Group I and are examined on the merits below. Claim 33 has been cancelled
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/29/2020 and 09/08/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-11, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasegawa et al. (JP-2013008564-A, with citations below to attached machine translation of Description).
Regarding claim 1, Hasegawa teaches a method (method of manufacturing a battery, Hasegawa [0009, 0018]) comprising:
penetrating a portion of an article (penetrating member penetrates current collector in thickness direction, Hasegawa [0010-0011] and Figs. 11-12; forming an opening penetrating in the thickness direction in the electrode, Hasegawa [0018] and Figs. 19-20) comprising:
an electrically non-conductive layer (insulating layer 13 of multilayer current collector, Hasegawa [0010, 0030]) comprising a first side and a second side (top/bottom surfaces of insulating resin layer 13, Hasegawa [0030] and Figs. 6-7, 19, and 21);
a first electrode portion adjacent to the first side of the electrically non-conductive layer (upper conductive layer 14 of multilayer positive electrode current collector, Hasegawa [0030] and Figs. 6-7, 19, and 21; conductive layer is electrode per Hasegawa [0012, 0019]); and
a second electrode portion adjacent to the second side of the electrically non- conductive layer (lower conductive layer 14 of multilayer positive electrode current collector, Hasegawa [0030] and Figs. 6-7, 19, and 21; conductive layer is electrode per Hasegawa [0012, 0019]), 
such that an electrical coupling between the first electrode portion and the second electrode portion is established (conductive member in contact with the penetrating member is disposed in the opening, and a part of the conductive member is located between the stacked electrodes such that the conductive layers/electrodes are electrically connected to one another, Hasegawa [0010-0012]; conductive paste in opening to aid in conductive contact between electrodes, Hasegawa [0015, 0018-0019, 0094, 0107] and Fig. 21).

Regarding claim 5, Hasegawa teaches the limitations of claim 1 and teaches the first electrode portion has a polarity, and the second electrode portion has a polarity that is the same as the polarity of the first electrode portion (electrodes in stack are all same polarity, Hasegawa [0011, 0066]).

Regarding claim 6, Hasegawa teaches the limitations of claim 1 and teaches the penetrating causes the formation of an electrically conductive solid material region (conductive material penetrates the multilayer collector with conductive member in contact with penetrating member disposed in opening, Hasegawa [0010, 0012, 0015, 0091-0092]) extending from the first electrode portion, through the electrically non-conductive layer, and to the second electrode portion (80/90 extends through layers 14/13/14; Hasegawa Figs. 1, 6, and 21), wherein the electrically conductive solid material region electrically couples the first electrode portion and the second electrode portion (conductive member 90 contacts conductive layers 14 of stacked electrodes to electrically connect electrodes in the stack while penetrating member bundles/fixes stacked electrodes, Hasegawa [0012, 0108-0109]).

Regarding claim 7, Hasegawa teaches the limitations of claim 1 and teaches the first electrode portion comprises an electrode active material and the second electrode portion comprises the same electrode active material (active material layers 12 on conductive electrode layers 14 and are same polarity, Hasegawa Fig. 7 and [0012, 0028-0030, 0066]).

Regarding claim 9, Hasegawa teaches the limitations of claim 1 and teaches the penetrating causes the formation of a cavity (forming opening/through hole 11b, Hasegawa [0018, 0020, 0048, 0099, 0106]) extending from the first electrode portion, through the electrically non-conductive layer, and to the second electrode portion (through hole 11b extends through layers 14/13/14; Hasegawa Figs. 6, 11, and 19).

Regarding claim 10, Hasegawa teaches the limitations of claim 9 and teaches at least a portion of the electrically conductive solid material is positioned along a wall of the cavity (conductive member disposed in opening such as conductive paste 90a within through hole 11b, Hasegawa [0010, 0015, 0069, 0107] and Fig. 21).

Regarding claim 11, Hasegawa teaches the limitations of claim 9 and teaches further filling at least a portion of the cavity with an electrically conductive material (conductive paste 90a injected into through hole 11b, Hasegawa [0107] and Fig. 21).

Regarding claim 35, Hasegawa teaches the limitations of claim 5 and teaches the penetrating causes the formation of an electrically conductive solid material region (conductive material penetrates the multilayer collector with conductive member in contact with penetrating member disposed in opening, Hasegawa [0010, 0012, 0015, 0091-0092]) extending from the first electrode portion, through the electrically non-conductive layer, and to the second electrode portion (80/90 extends through layers 14/13/14; Hasegawa Figs. 1, 6, and 21), wherein the electrically conductive solid material region electrically couples the first electrode portion and the second electrode portion (conductive member 90 contacts conductive layers 14 of stacked electrodes to electrically connect electrodes in the stack while penetrating member bundles/fixes stacked electrodes, Hasegawa [0012, 0108-0109]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa as applied to claim 7 above.
Regarding claim 8, Hasegawa teaches the limitations of claim 7 but fail to explicitly teach the electrically conductive solid material region also comprises the electrode active material present in the first electrode portion and the second electrode portion.
However, Hasegawa does teach in [0045] that positive electrode active material as well as conductive material can be mixed with other components into a paste-like positive electrode mixture which can be compressed for increased electrode density. Furthermore, Hasegawa teaches in [0069] that the electrically conductive solid material region is also a paste containing conductive material an teaches that the material options can be varied based on desired electroconductivity. Hasegawa [0109-0110] teaches that conductive paste is beneficial in connecting the stacked positive electrodes in order to increase contact area and adhesion while decreasing resistance and loss characteristics.
A skilled artisan would have found it obvious to select the same paste-like mixture used for the positive electrode, containing conductive material, as the conductive paste serving as the conductive member within the through hole and expect sufficient adhesion as well as conduction, thus being able to tailor to the electroconductivity needed to connect the positive electrodes as is the goal of the invention, while achieving resistance reduction and further expecting to achieve benefits such as ease of manufacturing when eliminating the need to formulate two separate active/conductive pastes. The simple substitution of one known element for another to obtain predictable results (i.e., the conductive-material containing paste-like electrode active material for the conductive paste of the conductive member of Hasegawa to obtain adhesion and electroconductivity where needed) supports a conclusion of obviousness (MPEP 2143 I C).
Thereby, claim 8 is rendered obvious. 



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa as applied to claim 1 above, and further in view of Lim et al. (US 9350009 B1).
Regarding claim 2, Hasegawa teaches the limitations of claim 1 above and teaches the penetrating the article with a solid object (penetrating member penetrates multilayer current collectors to form through-holes, and penetrating member is made of metal; Hasegawa [0011, 0066, 0075-0076] and Figs. 11-12 and 19-20) but fails to explicitly teach that penetrating “comprises piercing” the article with a solid object.
Hasegawa teaches in [0018, 0020, 0099, 0106] a step of forming the opening/through-holes within the article (i.e., within the multilayer current collector) but fails to explicitly teach how such holes are formed.
Lim, which is analogous in the art of coupling electrodes of the same polarity (Lim abstract), teaches forming openings/holes within multilayer articles (with conductive, adhesive, and electrode material layers per Lim C14L58-61) can be achieved by removing a portion of the multilayers via a punch process (Lim C14L63-67). Thus, a punch process is known in the art as a technique capable of piercing holes into multilayer electrodes.
Since Hasegawa teaches the need for holes to be formed within the multilayer electrode collectors but does not teach a specific technique to accomplish such, a skilled artisan would have found it obvious to look to the teaching of Lim and use punching (reads on piercing) to form the through-holes necessary in Hasegawa for the penetrating members to be inserted therein. Applying a known technique as well as choosing a technique which is obvious to try (from among a finite number of identified, predictable solutions) with a reasonable expectation of success supports a conclusion of obviousness. See MPEP 2143 I D-E.
Therefore, claim 2 is rendered obvious.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa and Lim as applied to claim 2 above, and further in view of Burrows (US 3564716 A).
Regarding claim 3, modified Hasegawa teaches the limitations of claim 2 above but fails to explicitly teach that the solid object comprises a pin. However, Hasegawa does teach that the penetrating member 80 has head 82 and body 81, i.e. is pin-like, and can indeed penetrate the through-holes 11b (Hasegawa [0067, 0075] and Fig. 11)
Lim, in regards to claim 2 above as applied to modify Hasegawa, teaches that piercing/punching is a known process to form holes in multilayer electrode current collector articles. However, Lim fails to explicitly teach the punching device.
Burrows, which is analogous in the art of punching holes in metal plates (Burrows abstract), teaches a tool for punching holes in metal plates which uses a protruding end of a piston rod to drive a cylindrical punch (which reads on a pin, see Burrows C1L68-71 and Figs. 2-3) to penetrate/pierce/punch a hole into a metal plate (Burrows C1L 22-37). Burrows teaches such a tool and method is useful because it is easily adaptable to different sizes and shapes of holes desired (Burrows C1L38-41 and C2L39-43).
Both Hasegawa (in [0031]) and Lim (in C3L39-43) teach that the multilayer electrode collector into which holes are formed by punching includes metal layers. Thus, when modifying Hasegawa to use the punch process for the formation of through-holes as taught by Lim, a skilled artisan would have found it obvious to look to Burrows and employ a similar pin-shaped punch tool to perform the punch process, thus forming through-holes 11b which are necessary to the Hasegawa invention. The use of known technique to improve similar devices in the same way (i.e., using the pin-shaped punch of Burrows to form the holes of modified Hasegawa) supports a conclusion of obviousness (MPEP 2143 I C).
Thereby, claim 3 is rendered obvious

Regarding claim 4, modified Hasegawa teaches the limitations of claim 2 above but fails to explicitly teach the method further comprising removing the solid object.
Hasegawa does teach that through-holes 11b are formed in multilayer current collector (Hasegawa [0106] and Figs. 19-20) and Lim C14L58-67 teaches such is accomplished by a punch process but does not detail such process.
Burrows, which is analogous in the art of punching holes in metal plates (Burrows abstract), teaches a tool for punching holes in metal plates which accomplishes the punch process by driving a punch, actuated by a piston rod, through the desired metal plate article, then removing the punch via retraction of the piston to complete the compressive stroke thereof (Burrows abstract, C1L44-55, C3L4-19). Burrows (abstract) teaches that such allows for repeated operation of the tool to form holes within a metal plate.
Since Hasegawa, and modified Hasegawa, necessitate the formation of through-holes in the multilayer article, it is obvious and inferable by a skilled artisan that the solid object carrying out the piercing would need to subsequently be removed in order for the penetrating members 80 of Hasegawa to be inserted, along with conductive member 90, into the through holes 11b. Thus, it would have been obvious to look to Burrows for the teaching of a known punch process to employ in modified Hasegawa to punch holes as taught by Lim, and to subsequently remove the solid object (punching tool) as taught by Burrows to achieve an empty through hole as needed per Hasegawa Figs. 11 and 19-20, for example. The use of known technique to improve similar devices in the same way (i.e., using a punch tool which pierces an article by penetrating and removing a solid object punch end into/from the article) supports a conclusion of obviousness (MPEP 2143 I C).
Thereby, claim 4 is rendered obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728